Exhibit 10.7

 

DEERE & COMPANY

 

VOLUNTARY DEFERRED COMPENSATION PLAN

 

 

Adopted 28 August 1985
Amended 11 December 1986
Amended 26 May 1993 – Effective 1 July 1993
Amended 7 December 1994 – Effective 1 January 1995
Amended 4 December 1996 – Effective 1 January 1997
Amended 26 August 1998
Amended by Supplement 30 August 2006
Amended and Restated 13 December 2007 – Effective 1 January 2008

 

 

(For special rules applicable to deferrals after 2004

see the supplement beginning on page 9)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

SECTION 1.   ESTABLISHMENT AND PURPOSE

 

 

 

 

1.1

Establishment

1

1.2

Purpose

1

 

 

 

SECTION 2.   DEFINITIONS

 

 

 

2.1

Definitions

1

2.2

Gender and Number

2

 

 

 

SECTION 3.   ELIGIBILITY FOR PARTICIPATION

 

 

 

3.1

Eligibility

2

 

 

 

SECTION 4.   ELECTION TO DEFER

 

 

 

4.1

Deferral Amount

2

4.2

Deferral Period and Payment Method

3

4.3

Irrevocable Elections

4

 

 

 

SECTION 5.   DEFERRED ACCOUNTS

 

 

 

5.1

Participant Accounts

4

5.2

Growth Additions

4

5.3

Effect on other Company Benefits

4

5.4

Charges Against Accounts

4

5.5

Contractual Obligation

4

5.6

Unsecured Interest

5

 

 

 

SECTION 6.   PAYMENT OF DEFERRED AMOUNTS

 

 

 

 

6.1

Payment of Deferred Amounts

5

6.2

Financial Hardship

5

 

 

 

SECTION 7.   BENEFICIARY

 

 

 

 

7.1

Beneficiary

5

 

 

 

SECTION 8.   RIGHTS OF EMPLOYEES, PARTICIPANTS

 

 

 

 

8.1

Employment

6

8.2

Nontransferability

6

 

 

 

SECTION 9.   ADMINISTRATION

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

TABLE OF CONTENTS

Page

 

 

 

 

 

 

9.1

Administration

6

 

 

 

SECTION 10.   AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

 

 

 

 

10.1

Amendment, Modification and Termination of the Plan

7

 

 

 

SECTION 11.   MERGER OR CONSOLIDATION

 

 

 

 

11.1

Merger or Consolidation

7

 

 

 

SECTION 12.   REQUIREMENTS OF LAW

 

 

 

 

12.1

Requirements of Law

7

12.2

Governing Law

7

 

 

 

SECTION 13.   WITHHOLDING TAXES

 

 

 

 

13.1

Withholding Taxes

8

 

 

 

SECTION 14.   EFFECTIVE DATE OF THE PLAN

 

 

 

 

14.1

Effective Date

8

 

 

 

SUPPLEMENT APPLICABLE TO DEFERRALS AFTER 2004

13

 

2

--------------------------------------------------------------------------------


 

DEERE & COMPANY

 

VOLUNTARY DEFERRED COMPENSATION PLAN

 


SECTION 1.  ESTABLISHMENT AND PURPOSE

 

1.1           Establishment.  Deere & Company, a Delaware corporation, hereby
establishes effective as of November 1, 1985, a deferred compensation plan for
executives as described herein, which shall be known as the DEERE & COMPANY
VOLUNTARY DEFERRED COMPENSATION PLAN (hereinafter called the “Plan”).

 

1.2           Purpose.  The purpose of this Plan is to provide a means whereby
cash incentive awards, including performance bonus, cash bonus and profit
sharing awards, or any other compensation determined by the Committee to be
subject hereto, and base salary payable by the Company to key personnel may be
deferred for a specified period.

 


SECTION 2.  DEFINITIONS

 

2.1           Definitions.  Whenever used hereinafter, the following terms shall
have the meaning set forth below:

 


(A)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(B)           “COMMITTEE” MEANS THE BOARD COMMITTEE ON COMPENSATION OF THE
BOARD.


 


(C)           “COMPANY” MEANS DEERE & COMPANY, A DELAWARE CORPORATION.


 


(D)           “EMPLOYEE” MEANS A REGULAR SALARIED KEY EMPLOYEE (INCLUDING
OFFICERS AND DIRECTORS WHO ARE ALSO EMPLOYEES) OF THE COMPANY OR ITS
SUBSIDIARIES, OR ANY BRANCH OR DIVISION THEREOF.


 


(E)           “PARTICIPANT” MEANS AN EMPLOYEE DESIGNATED BY THE COMMITTEE TO
PARTICIPATE IN THIS PLAN.


 


(F)            “SUBSIDIARY” MEANS ANY CORPORATION, A MAJORITY OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF WHICH IS DIRECTLY OR INDIRECTLY
OWNED BY THE COMPANY.

 

1

--------------------------------------------------------------------------------


 


(G)           “FISCAL YEAR” MEANS THE 12-MONTH PERIOD BEGINNING NOVEMBER 1 AND
ENDING OCTOBER 31.


 

2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology when used in the Plan shall also include the
feminine gender, and the definition of any term herein in the singular shall
also include the plural.

 


SECTION 3.  ELIGIBILITY FOR PARTICIPATION

 

3.1           Eligibility.  Participation in the Plan shall be limited to those
Employees of the Company or any Subsidiary who are key to the Company’s growth
and success and who are designated as Participants by the Committee.  In the
event an Employee no longer meets the requirements for Participation in this
Plan, he shall become an inactive Participant, retaining all the rights
described under this Plan, except the right to make any further deferrals, until
the time that he again becomes an active Participant.

 


SECTION 4.  ELECTION TO DEFER

 

4.1           Deferral Amount.

 


(A)           ANY PARTICIPANT MAY ELECT TO DEFER ANY PART (IN 5% INCREMENTS UP
TO 95%) OF AN AWARD TO BE PAID UNDER THE PROVISIONS OF THE JOHN DEERE
PERFORMANCE BONUS PLAN.  SUCH ELECTION MUST BE MADE IN WRITING PRIOR TO THE
BEGINNING OF THE FISCAL YEAR UPON WHICH THE AWARD IS BASED.  NOTWITHSTANDING THE
PARTICIPANT’S ELECTION, ENOUGH OF THE AWARD MUST BE PAID IN CASH TO COVER ALL
WITHHOLDING TAXES.  IF NOT, THE COMPANY SHALL BE AUTHORIZED TO REDUCE THE
PARTICIPANT’S ELECTED DEFERRAL IN 5% INCREMENTS UNTIL THE WITHHOLDING TAXES ARE
COVERED.


 


(B)           ANY PARTICIPANT MAY ELECT TO DEFER ANY PART (IN 5% INCREMENTS UP
TO 95%) OF BASE SALARY.  SUCH ELECTION MUST BE MADE IN WRITING PRIOR TO THE
BEGINNING OF THE CALENDAR QUARTER IN WHICH THE DEFERRALS ARE TO COMMENCE AND
SHALL REMAIN IN EFFECT FOR ALL REMAINING CALENDAR QUARTERS OF THE CALENDAR
YEAR.  THE DEFERRAL PERCENT MAY BE INCREASED IN SUBSEQUENT CALENDAR QUARTERS,
BUT MAY NOT BE DECREASED.  NOTWITHSTANDING THE PARTICIPANT’S ELECTION, ENOUGH
SALARY MUST BE PAID IN CASH TO COVER ALL WITHHOLDING TAXES AND PARTICIPANT
PAYROLL ELECTIONS, SUCH AS HEALTH CARE PREMIUMS, DEERE PAC, UNITED WAY, OPTIONAL
LIFE INSURANCE, ETC.  IF NOT, THE COMPANY SHALL BE AUTHORIZED TO REDUCE THE
PARTICIPANT’S ELECTED DEFERRAL IN 5% INCREMENTS UNTIL THE WITHHOLDING TAXES AND
THE PARTICIPANT’S PAYROLL ELECTIONS ARE COVERED, AND THE REDUCED DEFERRAL
PERCENT SHALL REMAIN IN EFFECT UNTIL THE BEGINNING OF THE NEXT CALENDAR QUARTER,
AT WHICH

 

2

--------------------------------------------------------------------------------



 


TIME IT SHALL REVERT TO THE PARTICIPANT’S STATED DEFERRAL PERCENT SUBJECT TO THE
SAME REDUCTION POTENTIAL.


 

Notwithstanding amounts elected by the Participant for deferral from the John
Deere Performance Bonus Plan award, the total deferred portion shall not be less
than $1,000 in any given calendar year.  In the event the total deferred amount
is less than $1,000, it shall be paid pursuant to the normal payout schedule for
the John Deere Performance Bonus Plan.

 

Amounts of less than $1,000 per calendar quarter shall not be deferred from
salary.

 


(C)           ANY PARTICIPANT MAY ELECT TO DEFER ANY PART (IN 5% INCREMENTS UP
TO 95%) OF A BONUS AWARD TO BE PAID IN CASH UNDER THE PROVISIONS OF THE JOHN
DEERE EQUITY INCENTIVE PLAN AND ANY OTHER CASH INCENTIVE AWARD THAT IS
AUTHORIZED BY THE COMMITTEE TO BE DEFERRED PURSUANT HERETO.  SUCH ELECTION MUST
BE IN WRITING PRIOR TO THE BEGINNING OF THE CALENDAR YEAR IN WHICH SUCH AWARD
WOULD OTHERWISE BECOME PAYABLE.  NOTWITHSTANDING THE PARTICIPANT’S ELECTION,
ENOUGH OF THE AWARD MUST BE PAID IN CASH TO COVER ALL WITHHOLDING TAXES.  IF
NOT, THE COMPANY SHALL BE AUTHORIZED TO REDUCE THE PARTICIPANT’S ELECTED
DEFERRAL IN 5% INCREMENTS UNTIL THE WITHHOLDING TAXES ARE COVERED.


 

4.2           Deferral Period and Payment Method.  If the Participant defers any
amount pursuant to Section 4.1, the Participant shall also designate the period
and payment method for the deferral in the election.  Payments of the deferral
amounts, plus any growth additions thereon, shall be made on the date or dates
specified by the Participant in the election.  However, if death, total and
permanent disability, or termination (other than retirement) occurs before
retirement, all remaining deferrals plus any growth additions, shall be
distributed as a single lump sum payment in January of the calendar year
following the date of such death, disability or termination.

 

In all other cases, the distribution must begin on a date specified by the
Participant in the election (whether the distribution is scheduled to begin
before or after the date of retirement) but no later than ten years following
the date of retirement.  The Participant may elect to have distribution made in
up to ten annual installments from the date distribution is to begin, but such
distribution must be completed within ten years following retirement.

 

If the Participant wishes to designate a distribution after retirement, the
Participant may designate in the election that distribution shall begin at
retirement or begin at a specified point in time, or during a specified month,
following the date of retirement, (Example #1:  Distribution to begin three
months after retirement.  Example #2:  Distribution to begin the January of the
year following retirement.)

 

3

--------------------------------------------------------------------------------


 

4.3           Irrevocable Elections.  The elections in Sections 4.1 and 4.2 are
irrevocable and may not be modified or terminated by the Participant or his
beneficiary.

 


SECTION 5.  DEFERRED ACCOUNTS

 

5.1           Participant Accounts.  The Company shall establish and maintain a
bookkeeping account for each Participant, to be credited as of the date the cash
incentive award or salary is actually deferred.  While the John Deere
Performance Bonus Plan or John Deere Equity Incentive Plan deferral will be
credited to the Participant’s account when deferred as stated above, it will not
begin earning growth additions, under Section 5.2, until the first day of the
succeeding calendar quarter following the date of deferral.

 

5.2           Growth Additions.  Each Participant’s account shall be credited on
the first day of each calendar quarter with a growth addition computed on the
balance in the account as of the last day of the immediately preceding quarter. 
The growth addition shall be equal to said account balance multiplied by a
growth increment. The method for determining the growth increment shall be
determined from time to time by the Committee.  The method of determining the
growth increment, as stated on the election form, that is in effect on the first
date a growth addition is added to a Participant’s account will remain in effect
for that deferral until that entire deferral, and growth additions attributable
to it, have been distributed for a given deferral.

 

5.3           Effect on other Company Benefits. Salary, cash incentive awards or
bonus deferred pursuant to Section 4.1 of this Plan shall not decrease in any
way benefits provided under any other Company sponsored benefit plan.  In the
event deferrals under this Plan decrease benefits payable under any qualified
retirement plan or limit deferrals under any qualified defined contribution
plan, such decrease or limit shall be restored by immediate participation in the
John Deere Supplementary Pension Plan or the Defined Contribution Restoration
Plan.

 

5.4           Charges Against Accounts.  There shall be charged against each
Participant’s account any payments made to the Participant or to his beneficiary
in accordance with Section 6 hereof.

 

5.5           Contractual Obligation.  It is intended that the Company is under
a contractual obligation to make payments from a Participant’s account when
due.  Account balances shall not be financed through a trust fund or insurance
contracts or otherwise unless owned by the Company.  Payment of account balances
shall be made out of the general funds of the Company.

 

5.6           Unsecured Interest.  No Participant or beneficiary shall have any
interest whatsoever in any specific asset of the Company.  To the extent that
any person

4

--------------------------------------------------------------------------------


 

acquires a right to receive payments under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 


SECTION 6.  PAYMENT OF DEFERRED AMOUNTS

 

6.1           Payment of Deferred Amounts.  Payment of a Participant’s deferred
salary, or cash incentive award plus accumulated growth additions attributable
thereto, shall be paid in a lump sum or in approximately equal annual
installments, in the manner elected by the Participant under Sections 4.1 and
4.2 of this Plan.

 

6.2           Financial Hardship.  The Committee, at its sole discretion, may
alter the timing or manner of payment of deferred amounts in the event that the
Participant establishes, to the satisfaction of the Board, severe financial
hardship.  In such event, the Committee may:

 


(A)           PROVIDE THAT ALL OR A PORTION OF THE AMOUNT PREVIOUSLY DEFERRED BY
THE PARTICIPANT SHALL BE PAID IMMEDIATELY IN A LUMP SUM CASH PAYMENT,


 


(B)           PROVIDE THAT ALL OR A PORTION OF THE INSTALLMENTS PAYABLE OVER A
PERIOD OF TIME SHALL BE PAID IMMEDIATELY IN A LUMP SUM, OR


 


(C)           PROVIDE FOR SUCH OTHER INSTALLMENT PAYMENT SCHEDULES AS IT DEEMS
APPROPRIATE UNDER THE CIRCUMSTANCES,


 

as long as the amount distributed shall not be in excess of that amount which is
necessary for the Participant to meet the financial hardship.

 

Severe financial hardship will be deemed to have occurred in the event of the
Participant’s impending bankruptcy, a dependent’s long and serious illness,
other events of similar magnitude or the invalidation of a deferral election by
the Internal Revenue Service.  The Committee’s decision in passing on the severe
financial hardship of the Participant and the manner in which, if at all, the
payment of deferred amounts shall be altered or modified shall be final,
conclusive and not subject to appeal.

 


SECTION 7.  BENEFICIARY

 

7.1           Beneficiary.  A Participant may designate a beneficiary or
beneficiaries who, upon his death, are to receive the distributions that
otherwise would have been paid to him.  All designations shall be in writing and
shall be effective only if and when delivered to the Secretary of the Company
during the lifetime of the Participant.  If a Participant designates a
beneficiary without providing in the designation that the beneficiary must be
living at the time of such distribution, the designation shall vest in the
beneficiary all of the distributions whether payable

 

5

--------------------------------------------------------------------------------


 

before or after the beneficiary’s death, and any distributions remaining upon
the beneficiary’s death shall be made to the beneficiary’s estate.

 

A Participant may from time to time during his lifetime change his beneficiary
or beneficiaries by a written instrument delivered to the Secretary of the
Company.  In the event a Participant shall not designate a beneficiary or
beneficiaries pursuant to this Section, or if for any reason such designation
shall be ineffective, in whole or in part, the distribution that otherwise would
have been paid to such Participant shall be paid to his estate and in such
event, the term “beneficiary” shall include his estate.

 


SECTION 8.  RIGHTS OF EMPLOYEES, PARTICIPANTS

 

8.1           Employment.  Nothing in this Plan shall interfere with or limit in
any way the right of the Company or any of its Subsidiaries to terminate any
Employee’s or Participant’s employment at any time, nor confer upon any Employee
or Participant any right to continue in the employ of the Company or any of its
Subsidiaries.

 

8.2           Nontransferability.  No right or interest of any Participant in
this Plan shall be assignable or transferable, or subject to any lien, directly,
by operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge and bankruptcy.  In the event of a Participant’s death,
payment of any amounts due under this Plan shall be made to the Participant’s
designated beneficiary, or in the absence of such designation, to the
Participant’s estate.

 


SECTION 9.  ADMINISTRATION

 

9.1           Administration.  The Committee shall be responsible for the
administration of the Plan.  The Committee is authorized to interpret the Plan,
to prescribe, amend, and rescind rules and regulations relating to the Plan,
provide for conditions and assurances deemed necessary or advisable to protect
the interest of the Company, and to make all other determinations necessary or
advisable for the administration of the Plan, but only to the extent not
contrary to the express provisions of the Plan.  The Committee shall determine,
within the limits of the express provisions of the Plan, the Employees to whom,
and the time or times at which, participation shall be extended, and the amount
which may be deferred.  In making such determinations, the Committee may take
into account the nature of the services rendered by such Employees or classes of
Employees, their present and potential contributions to the Company’s or its
Subsidiaries’ success and such other factors as the Committee in its discretion
shall deem relevant.  The determination of the Committee, interpretation or
other action made or taken pursuant to the provisions of the Plan, shall be
final and shall be binding and conclusive for all purposes and upon all persons.

 

6

--------------------------------------------------------------------------------


 


SECTION 10.  AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

 

10.1         Amendment, Modification and Termination of the Plan.  The
Committee, at any time may terminate, and at any time and from time to time and
in any respect, may amend or modify the Plan, provided, however, that no such
action of the Committee, without approval of the Participant, may adversely
affect in any way any amounts already deferred pursuant to Section 4.1 of this
Plan.

 


SECTION 11.  MERGER OR CONSOLIDATION

 

11.1         Merger or Consolidation.  If the Company shall be involved in a
dissolution, liquidation, merger, or consolidation in which the Company and its
Subsidiaries are not the surviving corporation, the Committee may:

 


(A)           TERMINATE THE PLAN, AND ALL AMOUNTS DEFERRED, PLUS INTEREST
ADDITIONS SHALL BECOME IMMEDIATELY PAYABLE IN FULL, NOT WITHSTANDING ANY OTHER
PROVISIONS TO THE CONTRARY, OR


 


(B)           PERMIT THE PLAN TO CONTINUE, MAKING ANY NECESSARY ADJUSTMENTS OR
MODIFICATIONS TO REFLECT ANY IMPACT OF THE DISSOLUTION, LIQUIDATION, MERGER, OR
CONSOLIDATION, AS DETERMINED BY THE COMMITTEE.


 

Amounts calculated under either (a) or (b) above shall be paid in full as soon
as practicable following any termination of the Plan.

 


SECTION 12.  REQUIREMENTS OF LAW

 

12.1         Requirements of Law.  The payment of cash pursuant to this Plan
shall be subject to all applicable laws, rules, and regulations, and shall not
be made except upon approval of proper government agencies as may be required.

 

12.2         Governing Law.  The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Illinois.

 


SECTION 13.  WITHHOLDING TAXES

 

13.1         Withholding Taxes.  The Company shall have the right to deduct from
all payments under this Plan an amount necessary to satisfy any Federal, state,
or local withholding tax requirements.

 

7

--------------------------------------------------------------------------------


 


SECTION 14.  EFFECTIVE DATE OF THE PLAN

 

14.1         Effective Date.  The Plan shall become effective as of
November 1, 1985.

 

8

--------------------------------------------------------------------------------


 

SUPPLEMENT TO
DEERE & COMPANY
VOLUNTARY DEFERRED COMPENSATION PLAN
APPLICABLE TO AMOUNTS DEFERRED AFTER DECEMBER 31, 2004

 

The following provisions will apply only to amounts deferred under the Plan
after December 31, 2004 and not to amounts deferred under the Plan that were
both earned and vested before January 1, 2005. Amounts deferred under the Plan
prior to January 1, 2005 will be subject to the terms of the Plan without regard
to this supplement. Except to the extent amended hereby, the terms of the Plan
shall continue to apply to amounts deferred pursuant to the Plan.

 

1.             The following definitions are added to Section 2 (Definitions).

 

2.1(b)     “Change in Control Event” means a change in ownership, a change in
effective control, or a change in the ownership of a substantial portion of the
assets of the Company within the meaning of the default rules under
Section 409A.

 

2.1(e)     “Disability” means a participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under a disability or an accident and health plan covering
employees of the Company.

 

2.1(i)      “Retirement” means a Separation from Service by a Participant who is
then eligible for a normal retirement benefit or an early retirement benefit
within the meaning of the terms of the John Deere Pension Plan for Salaried
Employees in effect as of 1 January 2007.

 

2.1(j)      “Section 409A” means Section 409A of the Internal Revenue Code and
the regulations and other guidance thereunder.

 

2.1(k)     “Section 409A Compliance” shall have the meaning ascribed to such
term in Section 8.3.

 

2.1(l)      “Separation from Service” means, with respect to a Participant, a
separation from service within the meaning of the default rules of Section 409A;
provided that for purposes of determining which entities are treated as a single
“service recipient” with the Company, the phrase “at least 20 percent” shall be
substituted for the phrase “at least 80 percent” each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the

 

9

--------------------------------------------------------------------------------


 

Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations

 

2.1(n)     “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant or his
spouse, dependent (within the meaning of Section 152 of the Code, but without
giving effect to Section 152(b)(1), (b)(2) and (d)(1)(B) (“Dependent”)) or
beneficiary, (ii) the loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster),
(iii) the imminent foreclosure of or eviction from the Participant’s primary
residence, (iv) the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, (v) the
need to pay for the funeral expenses of a spouse, Dependent or beneficiary, or
(vi) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.  The purchase of a
primary residence and the payment of college tuition shall not constitute
Unforeseeable Emergencies.

 

2.            Subsections 2.1(b) and (c) are renumbered as 2.1(c) and (d),
respectively.

 

3.            Subsection 2.1(d) is renumbered as 2.1(f).

 

4.            Subsection 2.1(e) is renumbered as 2.1(h).

 

5.            Subsection 2.1(f) is renumbered as 2.1(m).

 

6.            Section 4 (Election to Defer) is restated in its entirety as
follows:

 

4.1           Deferral Amount

 

(a)           Any Participant may elect to defer any part (in 5% increments up
to 95%) of an award to be paid under the provisions of the John Deere Short-Term
Incentive Bonus Plan.  Such election must be made in writing prior to the
beginning of the Fiscal Year upon which the award is based.  Notwithstanding the
Participant’s election, enough of the award must be paid in cash to cover all
withholding taxes.  If not, the Company shall be authorized to reduce the
Participant’s elected deferral in such amount as is necessary to satisfy all
applicable withholding taxes.

 

(b)           Any Participant may elect to defer any part (in 5% increments up
to 70%) of base salary. Such election must be made in writing prior to the
beginning of the calendar year in which the deferrals are to commence and shall
remain in effect for the remainder of the calendar year. Notwithstanding the
Participant’s election, enough salary must be paid in cash to cover all
withholding taxes. If not, the Company shall be authorized to reduce the
Participant’s elected

 

10

--------------------------------------------------------------------------------


 

deferral in such amount as is necessary to satisfy all applicable withholding
taxes, and the reduced deferral percent shall remain in effect until the
beginning of the next pay period, at which time it shall revert to the
Participant’s stated deferral percent subject to the same reduction potential.

 

(c)           Any Participant may elect to defer any part (in 5% increments up
to 95%) of any other cash incentive award that is authorized by the Committee to
be deferred pursuant hereto.  Such election must be in writing (i) in the case
of non-performance-based compensation or compensation for services performed for
less than 12 months, not later than the close of the Participant’s taxable year
preceding the taxable year in which services related to the award are performed;
or (ii) in the case of performance-based compensation (as determined by the
Committee pursuant to Section 409A) based on services performed over a period of
at least 12 months, prior to the close of the Fiscal Year immediately preceding
the calendar year of payment but in no event later than 6 months before the end
of the performance period.  Notwithstanding the Participant’s election, enough
of the award must be paid in cash to cover all withholding taxes.  If not, the
Company shall be authorized to reduce the Participant’s elected deferral in such
amount as is necessary to satisfy all applicable withholding taxes.

 

4.2           Deferral Period and Payment Method.  If the Participant defers any
amount pursuant to Section 4.1, the Participant shall also designate the period
and payment method for the deferral in the election.  The Participant may elect
to have distribution made in a lump sum or in up to ten annual installments,
provided that the payments must in either case be completed within ten years
following the year of Retirement.  Payments of the deferral amounts, plus any
growth additions thereon, shall commence on the first business day of the
calendar quarter specified by the Participant in the election; provided,
however, that if the Participant elects for the distribution to begin after
Retirement, payment of the deferral amounts, plus any growth additions thereon,
shall commence on the first business day of the third or later calendar quarter
(as elected by the Participant) following the calendar quarter of Retirement.

 

Notwithstanding the Participant’s deferral election, if death, Disability or
Separation from Service occurs before Retirement, all remaining deferrals plus
any growth additions, shall be distributed as a single lump sum payment in
January of the calendar year following the date of such death,  Disability or
Separation from Service.  Additionally, no distribution upon Separation from
Service (including upon Retirement or other termination but excluding upon
Disability or death)  may be made before the first business day of the first
calendar quarter that begins at least six (6) months after such Participant’s
date of Separation from Service, or, if earlier, the date of the

 

11

--------------------------------------------------------------------------------


 

Participant’s death, and any distribution that would be made but for application
of this provision shall instead be aggregated with, and paid together with, the
first distribution scheduled to be made after the end of such six-month period
(or, if earlier, the date of the Participant’s death).

 

4.3           Irrevocable Elections.  The elections in Sections 4.1 and 4.2
shall become irrevocable on the day prior to the beginning of the Fiscal Year or
calendar year, as applicable, and may not be modified or terminated thereafter
by the Participant or his beneficiary.

 

7.             Subsection 5.1  (Deferred Accounts - Participant Accounts) is
amended by changing the phrase “John Deere Equity Incentive Plan” to “John Deere
Mid-Term Incentive Bonus Plan”.

 

8.             Subsection 6.2 (Payment of Deferred Amounts - Unforeseeable
Emergency) is restated in its entirety as follows:

 

6.2           Unforeseeable Emergency.  The Committee, at its sole discretion,
may alter the timing or manner of payment of deferred amounts in the event that
the Participant establishes, to the satisfaction of the Committee, the
occurrence of an Unforeseeable Emergency.  In such event, the Committee may:

 

(a)           provide that all or a portion of the amount previously deferred by
the Participant shall be paid immediately in a lump sum cash payment, or

 

(b)           provide that all or a portion of the installments payable over a
period of time shall be paid immediately in a lump sum,

 

as long as, as determined under regulations of the Secretary of the United
States Treasury, the amount distributed shall not be in excess of that amount
which is reasonably necessary to satisfy the Unforeseeable Emergency (which may
include amounts necessary to pay taxes reasonably anticipated as a result of
such distribution(s)), after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets to the
extent liquidation of such assets would not cause severe financial hardship, or
by cessation of deferrals under the Plan and any other plan that would be
aggregated with the Plan for purposes of Section 409A.  If a Participant
requests and receives a distribution on account of Unforeseeable Emergency, the
Participant’s deferrals under the Plan shall cease and his elections under the
Plan shall be canceled.  Any new deferral election following cancellation of a
prior deferral election due to Unforeseeable Emergency shall be subject to the
timing requirements of Sections 4.1 and 4.2  and Section 409A.

 

The Committee’s decision in passing on the occurrence of an Unforeseeable
Emergency for the Participant and the manner in which, if at all, the payment of
deferred amounts shall be altered or modified shall be final, conclusive

 

12

--------------------------------------------------------------------------------


 

and not subject to appeal.

 

9.             Subsection 8.3 (Rights of Employees, Participants - No
Acceleration of Distributions) is added as follows:

 

8.3           No Acceleration of Distributions. Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under the Plan, except as would not result in the
imposition on any person of additional taxes, penalties or interest under
Section 409A.

 

10.           Section 10.1 (Amendment, Modification and Termination of the Plan)
is amended by adding thereto:

 

“If the Plan is terminated, the Participant’s account shall be paid in
accordance with time and form of payment otherwise specified hereunder, provided
that the Board of Directors or the Committee, in its discretion and in full and
complete settlement of the Company’s obligations under this Plan, may cause the
Company to distribute the full amount of a Participant’s account to the
Participant in a single lump sum to the extent that such distribution may be
effected in a manner that will not result in the imposition on any person of
additional taxes, penalties or interest under Section 409A.”

 

In addition, there is added immediately following Section 10.1 a new Section
10.2 (Section 409A Amendments) as follows:

 

“10.2       Section 409A Amendments.  Notwithstanding any provision in this Plan
to the contrary the Board, the Committee or the Vice President of Human
Resources of the Company shall have the unilateral right to amend or modify the
Plan to the extent the Board, the Committee or the Vice President of Human
Resources of the Company deems such action to be necessary or advisable to avoid
the imposition on any person of adverse or unintended tax consequences under
Section 409A, including recognition of income in respect of any benefits under
this Plan before such benefits are paid or the imposition of additional taxes,
penalties or interest.  Any determinations made by the Board, the Committee, or
the Vice President of Human Resources of the Company under this Section 10.2
shall be final, conclusive and binding on all persons.”

 

11.           Section 11 (Merger or Consolidation) is restated in its entirety
as follows:

 

Section 11.  Change in Control

 

11.1         Change in Control.  If the Company shall experience a Change in
Control Event, the Committee may:

 

(a)           terminate the Plan and all other plans of the same type that would
be aggregated with the Plan under Section 409A within the twelve months
following the Change in Control Event, and all amounts deferred, plus interest
additions shall be distributed in full as soon as

 

13

--------------------------------------------------------------------------------


 

practicable, but in no event later than twelve months, following the date the
aggregated plans are terminated, notwithstanding any other provisions to the
contrary; or

 

(b)           permit the Plan to continue, making any necessary adjustments or
modifications to reflect any impact of the Change in Control Event, as
determined by the Committee; provided that such adjustments or modifications do
not result in the imposition on any person of additional taxes, penalties or
interest under Section 409A.

 

14

--------------------------------------------------------------------------------